Title: To Thomas Jefferson from Joseph G. Chambers, 20 May 1801
From: Chambers, Joseph G.
To: Jefferson, Thomas


               
                  Sir
                  Washington County Penna. May 20. 1801.
               
               From the Plow I withdraw my hand to address the President of the United States. But the Plow is not mean in the Eyes of Jefferson, the Friend of Farmers, the Patron of the Republican Virtues of Agricultural life. I should however scarcely have presumed to intrude upon the Presidents leisure, from a situation so obscure, were it not for the small Acquaintance which I had the Honor & very great satisfaction to obtain with him when Secretary of State. He will perhaps recollect the Correspondence or interview & affair of the Gun of seven shots at his seat near Schuylkill in the Spring of 93.
               A personal knowledge of Mr Jeffersons sentiments at that Period added to an early Veneration for his public Character made me [to] conceive & indulge the fond hope that the better Destinies of America had reserved for him the power to check the progress of Political Degeneracy: And to rescue from Annihilation & Oblivion the Blessings of Independence, the Honors of the American Name.
               The Republican Citizens of the Unitd. States, and of the World, may now felicitate themselves that they have attained & established a point of Union round which they shall learn to rally, and to recognize one another. May the Hopes & brightening Prospects of good Men be realized! May the Auspicious Administration of Jefferson’s Government founded on the genuine principles of Justice National Independence & social Right, be encircled with a Mass of wisdom & of strength which the Anti-Republican World cannot shake.—Yea and it shall command the Devotion & attachment, the best Efforts & Abilities of all good Citizens every where: For Who shall not be Ambitious to participate in the honor and contribute to the success of that System which constitutes the best hope of Humanity!
               In short Sir, Permit me with the sincerest deference to join that respectable Throng who felicitate themselves & Country on the Auspicious event of your Accession to the Trust of Chief Magistrate Whose united prayer is, that the Divine Providence may vouchsafe to you [the] greatest personal Happiness; and grant […] that your Public Relations & Functions may long continue to be eminently useful and Glorious.
               
                  
                     Joseph G. Chambers
                  
               
            